Appeal from order and summary judgment entered thereon. Plaintiff sues upon a check purporting to be issued by the defendant corporation by one Hart, its president. The defense alleged that Hart was not president and had no authority to issue the check, which it was claimed was given for hotel accommodations for himself and his family. Judgment and order reversed on the law and facts, with costs, on the ground that there were questions of fact to be submitted to the jury. Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ. concur.